Carriers; carriage by air; limitation of actions. — Plaintiff seeks recovery of the unpaid portion of air transportation charges incurred on shipments of freight from Missouri to the United States Operations Mission to Vietnam, Saigon, the waybill being issued on October 27, 1962. On September 3, 1969, defendant filed a consent to entry of judgment stating that plaintiff’s petition is timely as determined in Iran National Airlines Corp. v. United States, 175 Ct. Cl. 504, 360 F. 2d 640 (1966). The trial commissioner filed a memorandum report recommending that, in accordance with the above, judgment be entered for plaintiff, and on September 19,1969, the court ordered that judgment be entered for plaintiff for $2,939.38.